UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-8098


JOHNNY HUNT,

                Petitioner - Appellant,

          v.

R. DAVID MITCHELL, Superintendent,

                Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     James A. Beaty, Jr.,
Chief District Judge. (1:09-cv-00186-JAB-DPD)


Submitted:   February 18, 2010            Decided:   February 26, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Johnny Hunt, Appellant Pro Se. Clarence Joe DelForge, III, Mary
Carla Hollis, Assistant Attorneys General, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Johnny Hunt seeks to appeal the district court’s order

accepting        the   recommendation          of     the      magistrate        judge     and

dismissing as untimely his 28 U.S.C. § 2254 (2006) petition. The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                   28 U.S.C. § 2253(c)(1) (2006).

A    certificate       of    appealability           will      not      issue    absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.      § 2253(c)(2)        (2006).          A     prisoner      satisfies       this

standard    by     demonstrating        that      reasonable         jurists     would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling      by     the       district        court        is      likewise       debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84   (4th      Cir.     2001).      We    have    independently          reviewed      the

record   and      conclude      that    Hunt        has     not    made    the    requisite

showing.      Accordingly, we deny a certificate of appealability,

deny leave to proceed in forma pauperis, and dismiss the appeal.

We   dispense      with     oral     argument       because       the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  DISMISSED

                                              2